DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6, 13-16, 19, 20, 23-25, and 35-37 are pending in this application.
Cancellation of claims 21 and 22 is acknowledged; claims 7-12, 17, 18, and 26-34 already stand canceled.
Addition of new claims 35 -37 is acknowledged.
Claims 24 and 25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.

The Examiner notes new claims 35 and 36 recite the method of claim 20, wherein the treatment with vitamin E comprises treatment with vitamin E, vitamin A, vitamin D, and vitamin K (claim 35), or wherein the immunosuppressant drugs are selected from the group consisting of methotrexate, colchicine, fenofibrate, bezafibrate, and combinations thereof (claim 36).  The Examiner also notes Applicant has elected ‘exercise and weight loss’ as the species of ‘administering an existing therapy’ (see page 5 of Applicant’s Remarks filed 17 December 2021), which is not recited in new claims 35 or 36.
Accordingly, claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
New claim 37 includes the elected species, and is examined.
 
Claims 1-6, 13-16, 19, 20, 23, and 37 are examined.


Withdrawn Rejections
The rejection of claim 20 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejections are maintained, and are updated from previous rejections as necessitated by Applicant’s amendment filed 12 May 2022:
Claims 1-6, 13, 15, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte et al. (“Lafitte”, WO 2017/145041) in view of Freedman (US 2008/0206333), Lieber et al. (“Lieber”, Nutrition Research 27, 2007, pp. 565-573), Antoniv et al. (“Antoniv”, Georgian Medical News, No. 12(273), 2017, pp. 31-35), and MacDonald et al. (“MacDonald”, US 2013/0142847, cited by Applicant in IDS filed 23 March 2020).
Regarding claims 1-6 and 23, Lafitte teaches methods for using FXR agonists, in particular for treating or preventing liver diseases (e.g., abstract).  Lafitte teaches administering a therapeutically effective amount of an FXR agonist of formula (I) or (II) (i.e., tropifexor) for treating or preventing a liver or intestinal disease, specifically non-alcoholic steatohepatitis (NASH) (e.g., Embodiments 1 and 25, pages 4 and 9).  The FXR agonist is delivered orally (e.g., page 13).
Lafitte does not specifically teach administration of an effective amount of SAMe, or wherein the SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist (claim 1), such as liver cancer (claim 23).
Freedman teaches pharmaceutical formulations of S-adenosylmethionine may be used to treat a variety of disorders, including non-alcoholic steatohepatitis (e.g., abstract; paragraphs [0152]-[0153]).
Lieber teaches the combination of S-adenosylmethionine and dilinoleoylphosphatidylcholine (DLPC) attenuates nonalcoholic steatohepatitis produced by a high-fat diet in rats (e.g., title; abstract).
Antoniv teaches clinical efficacy of S-adenosylmethionine in patients with non-alcoholic steatohepatitis and chronic kidney disease I-II stage, when administered either alone or in combination with vazonate (e.g., pages 31, 34).
MacDonald teaches SAMe formulations are effective for treatment of liver disorders as well as cancers, including liver cancer (e.g., abstract; paragraph [0109]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to administer SAMe (either alone or in combination with DLPC and/or vazonate) with tropifexor for the treatment of NASH, and to treat a side-effect such as liver cancer with said SAMe; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because SAMe is already known to be useful in treating NASH, either alone or in combination with DLPC or vazonate, as taught by Freedman, Lieber, and Antoniv, and thus the addition of said active agents would bring about the positive benefits of additional treatment of NASH.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  Additionally, one skilled in art would be motivated to treat a side effect such as liver cancer along with NASH by administering SAMe, with a reasonable expectation of success, because administration of SAMe is already known to be useful in the treatment of both liver disorders and liver cancer, as taught by MacDonald.
Regarding claims 13 and 15, it is noted that, while the prior art does not specifically teach if the FXR agonist and SAMe are administered sequentially or in what order, it is noted that, since two separate compositions are each taught in the prior art, it would be within the purview of the ordinarily skilled artisan to select the order of administration of each of the compositions, with a reasonable expectation of success.  Therefore, the particular order of administration does not impart patentability to the claims, absent a showing of the criticality for said order of addition.
Regarding claim 16, Lafitte teaches treating or preventing NASH (e.g., page 9), and thus the skilled artisan would expect the composition may be administered before, during, and/or after the subject develops the disease, with a reasonable expectation of success.

Claims 1-6, 13-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Freedman, Lieber, Antoniv, and MacDonald as applied to claims 1-6, 13, 15, 16, and 23 above, and further in view of Cales (US 2017/0337322).
The inventions of Lafitte, Freedman, Lieber, Antoniv, and MacDonald are delineated above (see paragraph 11, above).
Specifically regarding claim 14 (and more generally regarding the remaining claims), the combined prior art does not specifically teach the at least one FXR agonist and SAMe are administered simultaneously.  However, Cales generally teaches that, in the treatment of NASH, at least one therapeutic agent may be used, including LJN452 (i.e., tropifexor) and SAMe (e.g., paragraph [00205]).  Therefore, it would have been within the purview of the ordinarily skilled artisan to administer tropifexor and SAMe simultaneously, with a reasonable expectation of success, since such administration is already known to be suitable in the treatment of NASH, as taught by Cales.
Claims 1-6, 13, 15, 16, 19, 20, 23, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Freedman, Lieber, and Antoniv as applied to claims 1-6, 13, 15, and 16 above, and further in view of Promrat et al. (“Promrat”, Hepatology, January 2010, pp. 121-129).
The inventions of Lafitte, Freedman, Lieber, Antoniv, and MacDonald are delineated above (see paragraph 11, above).
Specifically regarding claims 19, 20, and 37 (and more generally regarding the remaining claims), the combined prior art does not specifically the limitation of administering an existing therapy for liver disease to the subject (claim 19), such as exercise and weight loss (claims 20, 37).
Promrat teaches weight reduction achieved through lifestyle intervention leads to improvements in liver histology in NASH (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include weight loss through lifestyle intervention to the method of the combined prior art; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because doing so provides the benefits of additional improvements in NASH, as taught by Promrat.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06



Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive.  
In response to applicant's arguments against the references individually (in this case, that Lafitte does not teach administration of SAMe, or that Lafitte, Freedman, Lieber, and Antoniv each do not teach that SAMe inhibits or reduces a side-effect caused by the FXR agonist), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV; In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues there was no reason to combine the cited prior art, and there would be no reasonable expectation of success, because Lieber teaches, “SAMe or DLPC alone were not effective, while the combination of the two resulted in less steatosis”, and DLPC is not a FXR agonist (pages 9-11 of Applicant’s Remarks).  This argument is not persuasive because the rejection does not state DLPC is a FXR agonist; rather, the rejection states it would have been obvious to combine SAMe, along with DLPC and/or vazonate, with tropifexor to treat NASH.  Additionally, Applicant’s use of the open-ended term “comprising” in independent claim 1 allows for the presence of additional components (such as DLPC and/or vazonate).
Applicant also argues the cited art of Lafitte, Freedman, Lieber, and Antoniv, alone or in combination, does not teach or suggest a method for treating liver disease as recited in amended claim 1 (specifically, “the SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist”), or any claim that depends upon claim 1.  This argument is not persuasive because the rejection is not based Lafitte in view of Freedman, Lieber, and Antoniv, but rather Lafitte in view of Freedman, Lieber, Antoniv, and MacDonald, as necessitated by Applicant’s amendment filed 12 May 2022.
Applicant further argues hindsight reasoning is the only way that one of skill in the art could have arrived at Applicant’s claimed invention in view of the prior art, “especially as Lieber teaches away from the claimed invention and contradicts the teaching of Freedman and Antoniv.”  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145 X; In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, all of the cited references are in the same field of treating nonalcoholic steatohepatitis; therefore, the skilled artisan would find it obvious to combine SAMe (either alone or in combination with DLPC and/or vazonate) with tropifexor for the treatment of NASH, with a reasonable expectation of success.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  In response to Applicant’s assertion that Lieber teaches away from the claimed invention, this argument is not persuasive because Applicant’s use of the open-ended term “comprising” in independent claim 1 allows for the presence of additional components, such as DLPC.  In response to Applicant’s assertion that the teachings of Lieber “contradict” those of Freedman and Antoniv, this argument is not persuasive because the results of Lieber were dependent upon the subject being fed a high-fat diet, whereas Antoniv teaches a hypocaloric diet, while Freedman is nonspecific with respect to diet (e.g., see Lieber at page 2; Antoniv at page 1).
Applicant argues Cales does not provide experimental results showing that an FXR agonist or SAMe treats liver fibrosis or underlying cause.  Applicant also argues there is no reason to combine Cales with the cited references, and no reasonable expectation of success because Cales does not teach that SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist, and “Lieber teaches away from the claimed invention.”  This argument is not persuasive because a reference need not show experimental results to disclose what the skilled artisan would have knowledge of before the effective filing date of the claimed invention.  In this case, the previously cited art already teaches that both tropifexor and SAMe are known to be useful in the treatment of NASH, and Cales teaches it is already known that more than one therapeutic agent may be used together in the treatment of NASH, including tropifexor and SAMe (e.g., Cales, paragraph [0205]).  Therefore, it would have been within the purview of the ordinarily skilled artisan to administer tropifexor and SAMe simultaneously, with a reasonable expectation of success.  Applicant’s arguments with respect to Lieber have been previously addressed (see pages 8-10, above).
Applicant further argues Promrat does not teach or suggest the use of FXR agonists or SAMe, or that SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist.  Applicant argues the skilled artisan would therefore not be motivated to combine Promrat with Lafitte, Freedman, Lieber, and Antoniv to arrive at the invention of amended claim 1, and no reasonable expectation of success, because Promrat does not teach that SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist, and “Lieber teaches away from the claimed invention.”   
In response to applicant's arguments against the references individually (in this case, that Promrat does not teach or suggest the use of FXR agonists or SAMe), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV; In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The teachings of Promrat are relied upon to demonstrate weight loss through lifestyle intervention is a known “existing therapy” for improving liver histology in NASH; therefore, the skilled artisan would find it obvious to include weight loss through lifestyle intervention, since doing so provides the benefits of additional improvements in NASH, as taught by Promrat.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.  Applicant’s arguments with respect to Lieber have been previously addressed (see pages 8-10, above).
Applicant also argues MacDonald does not provide experimental results showing that S-adenosylmethionine formulations treat any of the diseases listed, such as liver cancer.  This argument is not persuasive because a reference need not show experimental results to disclose what the skilled artisan would have knowledge of before the effective filing date of the claimed invention.  In this case, since MacDonald teaches SAMe is known to be useful for treating liver disorders as well as liver cancer, and the previously cited art already teaches that both tropifexor and SAMe are known to be useful in the treatment of NASH, the skilled artisan would find it obvious to combine SAMe with tropifexor for the additional purpose of treating a side effect such as liver cancer, with a reasonable expectation of success.  In response to Applicant’s argument that MacDonald does not teach that SAMe inhibits or reduces a side-effect in the subject caused by the FXR agonist as required by amended claim 1, it is noted that, since liver cancer is a side-effect of the FXR agonist, and SAMe is known to be useful in the treatment of liver cancer, as taught by MacDonald, the skilled artisan would reasonably expect the combination of SAMe with an FXR agonist would serve to treat liver cancer caused the FXR agonist, absent a showing otherwise.
Applicant argues MacDonald and Freedman disclose too many disorders and diseases to be considered “finite”, it is noted that Freedman specifically names 13 disorders which may be treated with SAMe, and specifically names fatty liver disease (NASH) (paragraphs [0148]-[0153]), and thus does not constitute a number which is beyond “finite”.  Additionally, MacDonald lists eight groups of disorders/diseases, two of which are liver disorders and cancer, and specifically names non-alcoholic fatty liver disease (NASH) (out of eight named liver disorders) and liver cancer (out of 17 named cancers), and thus also does not constitute a number which is beyond “finite”.
Therefore, it is the Examiner’s position that the claims are rendered obvious.

Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.F/Examiner, Art Unit 1611       

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611